Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
the disclosure should refer to support the invention, thus the unnecessary information below in the specification, page 1 and  “MARK JAMES HENRY     3117-116” on the top of the page 1 should be deleted. Appropriate correction is required.

    PNG
    media_image1.png
    419
    639
    media_image1.png
    Greyscale

Claim Objections
Claims 1, 4 and 10 are objected to because of the following informalities:  claim 1, line 1 “ the cutting edge” should read –a cutting edge—; line 4 “the angle” should read –an angle--; and line 6 “the length’ should read –a length--.  Appropriate correction is required. Claim 10 has the same issue.
Claim 4 “said retaining member part” should read –said retaining member 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a retaining member supporting said first abrasive part end to set the angle of the abrasive part relative to said holder…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “supporting said first abrasive part end to set the angle of the abrasive part relative to said holder…”; and third, the "member" is not modified by sufficient structure to perform the recited function because "retaining" preceding member describes the function, not the structure of the member. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, the language “comprising” is unclear whether it refers to the knife blade or the device.
Claim 1, line 2 “a fixed position…” is unclear because this invention is a portable device capable of achieving an infinite number of orientations or movements. It is recommended that terms be utilized that are true regardless of orientation. For example, --…the knife blade in fixed position relative with the holder…--.
Claim 2, line 2 “above” is unclear because this invention is a portable device capable of achieving an infinite number of orientations including orientations where the above would not be above. It is recommended that terms be utilized that are true regardless of orientation. Claims 3, 11-12.
In claim 7 is the term “generally triangular cross-sectional shape”. Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. As a result, the recitation of “generally triangular cross-sectional shape” is indefinite because it is unclear whether it refers to the accommodation of manufacturing tolerances or differences of the triangular shape. Claim 16 has the same issue.
All claims dependent from claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz (US 2007/0249268).
Regarding claim 1, as best understood, Swartz shows a device (Figure 1) for sharpening a cutting edge of a knife blade (101, Figures 1 and 5), wherein the device comprises:
a holder (112, Figure 1) for retaining the knife blade in a fixed position to the holder and with the cutting edge accessible from a position spaced from the cutting edge (Figure 1), a moveable abrasive part (128,125) having first and second ends (there are first and second ends where the references 126 and 125 are), and 
a retaining member (122, 132, 136) supporting said first abrasive part end (Figure 1) to set an angle of the abrasive part relative to said holder (an angle 135) when said second end of said abrasive part (125) contacts the cutting edge, as the abrasive part is moved along the length of the knife blade to sharpen the cutting edge (Figure 1 and Para. 27).
Regarding claim 2, Swartz shows that said holder (112, Figure 1) retains the knife blade in a position in which the cutting edge is accessible from above (Figure 1, the cutting edge is able to access from above).
Regarding claim 3, Swartz shows that said abrasive part is situated above said holder (Figure 1).
Regarding claim 4, Swartz shows that said retaining member has a ring shape (see Figure 1 and Para. 29 recites “The spherical bearing 132 has a clear opening 134…that is adapted for receiving, pivotally supporting, and providing a clearance fit to the guiding rod 124”).
Regarding claim 5, Swartz shows that said retaining member comprises a clamp (136. See clamp, https://www.dictionary.com/browse/clamp that is a device, usually of some rigid material, for strengthening or supporting objects or fastening them together).
Regarding claim 7, Swartz shows that said holder have a generally triangular cross- sectional shape (Figure 2, the clamping 110 is generally triangle).
Regarding claim 8, Swartz shows that said abrasive part comprises a stone (para. 27 recites “an abrasive stone 125”).
Regarding claim 9, Swartz shows that said abrasive part comprises a rod (Figures 1 and 5 show the stone 125 is a rectangular rod because as the claim is written, it is not clear what shape of the rod is) with an abrasive surface (a surface contacts the cutting edge).
Regarding claim 10,as best understood, Swartz teaches a method of sharpening a cutting edge of a knife blade (Figure 1 and see claim 1 above), wherein the method comprises the steps of:
attaching the knife blade to a holder (110, 112 and see the discussion in claim 1 above) in a fixed position relative to the holder and with the cutting edge accessible from a position spaced from the cutting edge (see the discussion in claim 1 above);
aligning one end of an abrasive part with the cutting edge of the knife attached to the holder (Figure 1 and see the discussion in claim 1 above);
retaining the other end of the abrasive part to set the angle of the abrasive part relative to the holder (other end of the sharpening assembly 120 attaches to the retainer assembly 136 via a bearing 132), when the surface of the abrasive part contacts the cutting edge (Figure 1 and see the discussion in claim 1 above); and
moving the abrasive part along the length of the knife blade to sharpen the cutting edge (see the discussion in claim 1 above and Para. 34).
Regarding claim 11, Swartz teaches that the step of attaching the knife to a holder comprises a step of retaining the knife blade in a position in which the cutting edge is accessible from above (Figure 1 and see the discussion in claim 1 above).
Regarding claim 12, Swartz teaches that the step of positioning the abrasive part above the holder (Figure 1).
Regarding claim 13, Swartz teaches that the step of providing a retaining member (the bearing 132 and see the discussion in claim 1 above) to retain the other end of the abrasive part.
Regarding claim 14, Swartz teaches that the retaining member comprises a clamp (136 and see the discussion in claim 5 above).
Regarding claim 16, Swartz teaches that the step of designing the holder to have a generally triangular cross-sectional shape (see the discussion in claim 7 above).
Regarding claim 17, Swartz teaches that the abrasive part comprises a stone (see the discussion in claim  8 above).
Regarding claim 18, Swartz teaches that the abrasive part comprises a rod with an abrasive surface (see the discussion in claim 9 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz in view of Anthon et al (US 5138801) hereinafter Anthon.
Regarding claims 6 and 15, Swartz shows all of the limitations as stated in claims 1, 5, 10 above except that said clamp can be attached to said end of said abrasive part in more than one position.
Anthon shows a sharpening device (Figures 1-7) that has a clamp device (a set screw 58, See clamp, https://www.dictionary.com/browse/clamp that is a device, usually of some rigid material, for strengthening or supporting objects or fastening them together) for securely holding an abrasive part (36, 34) in more than one position along a guide rod (52).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Swartz to have a clamp can be attached to an end of an abrasive part in more than one position along a guide rod, as taught by Anthon, in order to allow the abrasive part to be extended or retracted positions so that the abrasive part can be properly contacted a variety of bodies of knives (narrow or wide bodies of knives).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        March 9, 2022